Citation Nr: 0213985	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  96-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2002) for disability resulting from 
surgery on the right foot at a Department of Veterans Affairs 
medical center (VAMC) in June 1991.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2002) for disability resulting from 
surgery on the left foot at a VAMC in June 1991.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

The veteran filed a claim for benefits pursuant to 38 
U.S.C.A. § 1151 in February 1992.  During the pendency of the 
claim, the case was subject to a VA-wide stay of adjudication 
of such cases as a result of a change in the law affecting 
claims of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  Following the promulgation of new 
regulations, in September 1995 the VA Regional Office (RO) 
denied the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for disabilities 
of both feet.  The veteran perfected an appeal of that 
decision.

The claim initially came before the Board of Veterans' 
Appeals (Board) in January 1997, at which time it was 
remanded to the RO for additional evidentiary development.  
On completion of that development the RO returned the appeal 
to the Board.  In a February 2001 decision the Board denied 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for disabilities of both feet.  The veteran appealed 
the Board's February 2001 decision to the United States Court 
of Appeals for Veterans Claims (the Court).  As the result of 
a joint motion for remand, in a May 2001 order the Court 
vacated the Board's February 2001 decision and remanded the 
appeal to the Board for consideration and re-adjudication in 
accordance with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).


Additional matters

The record reflects that the veteran has appointed the Texas 
Veterans Commission (TVC) as his representative with respect 
to his claim for benefits.  See VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
dated  June 28, 1996.  The veteran has not withdrawn that 
appointment.  A private attorney represented the veteran 
before the Court.  Neither the veteran, the private attorney 
or TVC have indicated that anyone but TVC currently 
represents the veteran before VA.  The Board has concluded, 
therefore, that the TVC continues to represent the veteran 
before VA.


FINDINGS OF FACT

1.  The veteran had a right foot disability that pre-existed 
June 1991 surgery at the VAMC.

2.  The veteran's currently claimed right foot disability is 
manifested by subjective complaints of pain and numbness.  No 
additional right foot disability has been etiologically 
linked either to surgery performed on the right foot at the 
VAMC in June 1991 or to subsequent VA treatment.

3.  The veteran had a left foot disability which pre-existed 
the June 1991 surgery at the VAMC.

4.  The veteran's currently claimed left foot disability is 
manifested by subjective complaints of pain and numbness.  No 
additional left foot disability has been etiologically linked 
either to surgery performed on the left foot at the VAMC in 
June 1991 or to subsequent VA treatment.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA compensation benefits 
for a right foot disability pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2001).

2.  The criteria for entitlement to VA compensation benefits 
for a left foot disability pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the surgery to both feet in June 
1991 resulted in an increase in disability of pre-existing 
pathology of his feet.

The VCAA

Particularly in light of the May 11, 2001 order of the Court, 
the Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. § 3.159].

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 1992 by instructing him to 
submit evidence showing that surgery to the right foot in 
June 1991 resulted in additional disability.  The RO provided 
the veteran a statement of the case in March 1996 and 
supplemental statements of the case in September 1996 and May 
2000.  In those documents the RO informed the veteran of the 
regulatory requirements for establishing entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151, and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  In 
the January 1997 remand the Board informed the veteran of the 
conflicts in the available evidence, the evidence required to 
resolve those conflicts, and the additional evidence needed 
to substantiate his appeal.

In conjunction with the January 1997 remand, in an April 1997 
notice the RO instructed the veteran to provide specific 
information regarding private medical sources and to submit 
completed authorizations for the release of medical 
information so that the RO could obtain the records of that 
treatment on the veteran's behalf.  As an alternative, the 
veteran could obtain and submit the records of that treatment 
to the RO.  The RO also instructed the veteran to obtain a 
medical opinion showing that the June 1991 foot surgery 
resulted in additional disability of the feet.  In addition, 
the RO instructed the veteran to provide the names and 
locations of the VA physicians who purportedly told him that 
the surgery on the left foot was improperly done and that the 
treatment he received for his right foot following the 
surgery was in error.

In a May 1997 notice the RO again instructed the veteran to 
provide authorizations for the release of medical information 
for the private medical care providers who had treated his 
feet.  As an alternative, the veteran was instructed to 
obtain the records of that treatment and submit the records 
to the RO.  The veteran's representative has reviewed the 
claims file, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
each time his case was sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  

As noted in the Introduction, the veteran's case was remanded 
by the Court upon joint motion of the veteran's counsel and 
VA due to the then-recent enactment of the VCAA.  Following 
the Court's remand, by letter dated April 26, 2002 the Board 
notified TVC that the appeal was again being considered by 
the Board and of the opportunity to submit additional 
evidence and/or arguments on the veteran's behalf.  No 
response was received.

In a September 2002 notice the Board informed the veteran and 
his representative of the provisions of the VCAA, including 
VA's duty to notify him of the evidence required to 
substantiate his claim and to assist him in developing that 
evidence.  The Board informed the veteran that he was 
responsible for providing detailed information regarding his 
medical treatment sources, so that the Board could obtain 
evidence from those sources on his behalf.  The Board 
instructed him to submit any evidence in his possession 
showing that the requirements for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 were met.  The Board also 
informed the veteran that in order to establish entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151, he had to provide 
evidence showing that his current bilateral foot disability 
was the result of VA medical treatment.  In a response dated 
September 21, 2002, the veteran described his current 
condition and reiterated certain contentions which he had 
previously made, but he did not report the existence of any 
medical records or other available evidence that is not in 
file.  

It is clear that the veteran has been furnished with ample 
notice of what is required to substantiate his claim by the 
RO over the years.  In addition, the February 15, 2001 Board 
decision, although vacated by subsequent action of the Court, 
provided a detailed analysis of the veteran's claim and 
informed the veteran of the type of evidence which was 
lacking, i.e. medical evidence of "additional disability 
[which] has been etiologically linked either to surgery 
performed . . . by the VA in 1991 or to VA treatment 
subsequently provided."  See the February 2001 Board 
decision, page 3, findings of fact 2 and 4, as well as the 
Board's discussion of the evidence on pages 19-24.    

The Board's February 2001 decision contained a discussion of 
the provisions of the VCAA.  It is clear that the veteran 
through his counsel was familiar with the provisions of the 
VCAA, as evidenced by the joint motion for remand signed by 
the veteran's counsel on May 7, 2001.  The veteran was 
provided with further information concerning the VCAA and 
what was required of him in the September 16, 2002 letter 
from the Board.  See the Board's letter, page 2, which 
specifies the types of evidence needed to prove the veteran's 
claim.
   
Based on the documented efforts of VA to notify the veteran 
of the evidence needed to substantiate his claim and to 
obtain any identified evidence on his behalf, the Board finds 
that VA has fulfilled its obligation to inform the veteran of 
the evidence needed to substantiate his claim.

Duty to Assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO has obtained the VA treatment records pertaining to 
the surgeries performed in June 1991 and subsequent treatment 
for the veteran's complaints pertaining to the feet.  The RO 
also obtained the private treatment records he identified.  
The RO provided him VA examinations in October 1992, March 
1995, August 1995, and March 1998.  The reports of the 
medical examinations generally reflect that the examiners 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted 
physical examinations, and rendered appropriate diagnoses and 
opinions.  

The Board observes that at times the veteran has expressed 
reluctance to submit for VA examination.  See the veteran's 
letter to the RO dated March 18, 1998, citing his alleged 
"great fear for life and limb."  He veteran essentially 
reiterated his concerns in his most recent letter dated 
September 21, 2002, citing his "great fear of not walking out 
of a VA hospital alive."  After reviewing the evidence of 
record, the Board determines that additional examination of 
the veteran is not necessary.  There is ample medical 
evidence of record with which the Board may render an 
informed decision.     

The Board notes that the veteran asserted in a March 1993 
statement that an employee of the VAMC had contacted him on 
behalf of the VAMC director in order to resolve the 
complaints he had registered regarding his treatment.  This 
employee purportedly told him that the cast should not have 
been applied to his right foot following the June 1991 
surgery.  In the January 1997 remand the Board instructed the 
RO to contact the VAMC employee and obtain the records of any 
investigation or contacts with the veteran in 1992 or 1993.  
The RO requested such records from the VAMC, but none were 
provided.  The Regional Counsel informed the RO, however, 
that the individual who had contacted the veteran on behalf 
of the VAMC was not a physician, so that any information she 
may have communicated to the veteran would not be probative 
of whether his treatment was appropriate.  Because her 
statements regarding the veteran's treatment would not be 
probative, the Board finds that the RO substantially complied 
with the remand instructions by obtaining clarification from 
the Regional Counsel, and that further development of this 
issue is not warranted.

The Board further notes that the veteran reported that an 
orthopedist told him that the cast should not have been 
applied to his foot following the spur resection in June 
1991.  The veteran has been asked on multiple occasions to 
identify this physician, but has not done so.  He did state 
that it was a physician he casually encountered on one 
occasion while working as a security guard, and he apparently 
does not know the physician's identity.  Further development 
of this issue is not, therefore, reasonably possible.


The Board itself has gone to some length to assist the 
veteran in the development of his claim.  See the January 16, 
1997 Board remand.  It appears that the terms of that remand 
have been complied with, and the veteran, his representatives 
and the Court have not indicated otherwise. 

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so at various stages of the proceeding, most recently by the 
veteran in a letter dated September 21, 2002.  The veteran 
presented hearing testimony before the RO Hearing Officer in 
September 1996.  The Board concludes that all relevant data 
has been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Factual Background

A March 1990 private treatment record indicates that the 
veteran's complaints of pain in the left foot of three years 
in duration were diagnosed as plantar fasciitis and a 
neuroma, which were treated with foot pads, stretching 
exercises, and medication.  He underwent a VA podiatry 
evaluation in May 1991 due to complaints of constant pain in 
both feet with radiation into the ankles of five years in 
duration.  An X-ray study then disclosed a fractured heal 
spur on the right foot, and his complaints were assessed as 
heel spur syndrome on the right foot and a neuroma on the 
left foot.  He was then given an injection in the right foot, 
and scheduled for surgery to remove the fractured heel spur 
and the neuroma.  An X-ray study of the feet in May 1991 
showed mild degenerative joint disease in the talonavicular, 
talotibial, and the first metatarsophalangeal joints of the 
right foot.  The X-ray study also showed degenerative joint 
disease of the first metatarsophalangeal joint of the left 
foot.

At the VAMC in Loma Linda, California, in June 1991 the 
veteran underwent a heel spur resection and plantar 
fasciotomy on the right foot and a neurectomy of the second 
metatarsal interspace on the left foot.  In order to remove 
the neuroma from the left foot, the incision was made from 
the plantar surface of the foot.  The operative report does 
not indicate that any complications arose during the surgery, 
and the veteran was in good condition following the surgery.  
A cast was applied to the right foot on June 19, 1991, and 
that cast was removed and a second cast applied on June 26, 
1991.  On July 1, 1991, the veteran was instructed to remain 
non-weight bearing on the right foot for an additional three 
months.  The surgical wounds were shown to be healing well on 
July 10, 1991.  On July 24, 1991, the veteran reporting 
having pain in the right foot and numbness in the toes 
following the application of the second cast, but he denied 
having pain in the left foot.  Examination then revealed that 
the wound scars were healed, and that there was no evidence 
of edema, erythema, or other sign of infection in either 
foot.  He again complained of pain and swelling in the arch 
of the right foot on August 23, 1991, and was "educated" 
about the plantar fascia.  Following this treatment he 
apparently moved to Texas, and received his subsequent care 
from the VAMC in Dallas.

The Board notes that after the June 1991 surgery the veteran 
initially claimed that his bilateral foot disability was the 
result of trauma that he incurred during active service.  In 
an August 1991 rating decision the RO denied entitlement to 
service connection for the bilateral foot disabilities on the 
basis that there was no evidence of trauma during service, 
and that the evidence did not indicate that the foot 
disabilities were otherwise related to service.  The veteran 
did not appeal that decision.

Following the RO's August 1991 denial of service connection 
the veteran claimed entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  In numerous 
statements and hearing testimony beginning in April 1992, he 
has asserted that he experienced pain and numbness in the 
right foot following the June 1991 surgery because the second 
cast that was put on the foot was too tight, resulting in 
nerve damage.  He has also asserted that he continues to 
experience pain and numbness in the left forefoot since the 
surgery, which he attributes to the incision having been made 
from the plantar rather than the dorsal surface.

Treatment records from the Dallas VAMC indicate that the 
veteran underwent an orthopedic evaluation in March 1992 due 
to his continuing complaints of pain in both feet and 
numbness in the right foot.  The orthopedist then summarized 
the history pertaining to the bilateral foot disabilities, 
including the June 1991 surgery.  On examination of the right 
foot the veteran reported having reduced sensation along the 
lateral aspect of the foot and on the plantar surface of the 
metatarsal heads, and marked tenderness between the second 
and third and third and fourth metatarsal heads.  The range 
of motion of all joints in the foot were normal.  The Tinel's 
sign was positive at the posterior tibial nerve in the tarsal 
tunnel.  On examination of the left foot the surgical wound 
was shown to be healed.  The veteran reported having reduced 
sensation between the second and third and third and fourth 
toes and metatarsal heads.  The orthopedist then scheduled 
diagnostic tests to rule out tarsal tunnel syndrome and a 
plantar neuroma on the right foot.

An X-ray study of both feet in March 1992 was normal.  A 
magnetic resonance image (MRI) of both feet in May 1992 
disclosed minimal atrophy of the muscles in the right foot, 
possibly due to disuse or denervation, and a tiny spur on the 
right calcaneus, but no other abnormalities.  
Electromyography (EMG) and nerve conduction studies (NCS) 
revealed findings consistent with a right tarsal tunnel 
syndrome.

An August 1992 document pertaining to the veteran's claim for 
unemployment compensation shows that he had a long history of 
foot problems prior to 1991.  In May 1991 he tripped while on 
the job and further injured the right foot, resulting in the 
June 1991 surgery.

The RO provided the veteran an orthopedic examination in 
October 1992, which included only the right foot because the 
veteran's statements up until that time pertained only to the 
right foot.  He then reported the onset of right heel pain in 
1985, and further injuring the foot in a fall in May 1991.  
He also reported having undergone surgery for a heel spur in 
June 1991, and asserted that a cast had then been applied to 
his leg that caused damage.  The examiner then noted that the 
MRI of the right foot had been normal, and that the EMG/NCS 
was highly questionable.

On examination the veteran had a good gait, and the surgical 
scar was well healed.  The examiner found full range of 
motion in the right ankle, no instability in the right ankle, 
and no evidence of any deformity in the foot, other than the 
surgical scar.  There was good skin turgor, circulation, and 
sensation.  The examination resulted in a diagnosis of post-
operative heel spur, right heel.

Medical records from the Parkland Hospital indicate that the 
veteran reported a six-month history of severe right foot 
pain and decreased sensation in the right foot in October 
1992.  Following a neurological examination, which revealed 
decreased vibratory sensation and focal sensory changes in 
both lower extremities, the neurologist assessed the findings 
as diffuse neuropathy with focal entrapment at the sensory 
branch, possibly due to hereditary neuropathy.  The veteran's 
complaints were assessed as peroneal nerve entrapment, 
affecting sensation only, following an EMG/NCS in October 
1992.  In November 1992, based on the results of the EMG/NCS, 
the treating physician entered diagnoses of peripheral 
neuropathy with diffuse plantar metatarsalgia.

The RO obtained documents from the VA Regional Counsels in 
Waco, Texas, and Los Angeles, California, pertaining to 
administrative claims that the veteran filed against the 
VAMCs in Loma Linda, California, and Dallas, Texas, regarding 
the purported injuries resulting from the June 1991 surgeries 
and subsequent treatment.  The documents reveal that both 
claims were denied.  In evaluating those claims the Regional 
Counsel in Los Angeles posed a number of questions to the 
Chief of the Podiatry Section at the VAMC, with the following 
responses.

After reviewing the medical records, the VA podiatrist found 
in a July 1993 report that there was no evidence of failure 
to provide proper post-operative care or evidence that the 
veteran had incurred permanent nerve damage as a result of 
the June 1991 surgery.  He noted that the veteran had 
complained of painful heel spur and compressed nerve symptoms 
for approximately five and a half years prior to the surgery.  
Appropriate pre-operative testing was done, including 
diagnostic X-rays which confirmed the admitting diagnoses of 
heel spur syndrome of the right foot and intermetatarsal 
neuroma of the left foot.  The podiatrist found that there 
was no evidence of untoward results or complications and that 
subsequent to his discharge the veteran was seen for 
outpatient follow-up which was unremarkable, without evidence 
of complications.

The VA podiatrist further pointed out that accidentally 
cutting a nerve was always a potential risk to any type of 
surgery, but that it was very unusual and rarely resulted in 
the type of complaints that the veteran had made, even if the 
nerve was cut or damaged.  He stated that the podiatrist's 
failure on July 24, 1991 to fully assess the veteran's 
complaint of numbness in the toes after the application of 
the second cast was problematic, but he concluded that there 
was no negligence in the care of the veteran either prior to 
his surgery or during his post-operative follow-up.

In a November 1993 memorandum the Chief of the Podiatry 
Section of the VAMC provided additional responses to 
questions raised pursuant to the veteran's tort claim.  The 
podiatrist then explained that tarsal tunnel syndrome is not 
a known risk following inferior calcaneal spur resection.  He 
explained that tarsal tunnel syndrome is impingement or 
injury of the posterior tibial nerve, deep to the laciniate 
ligament.  He noted that this ligament is proximal to the 
area of the surgical site for heel spur resection, and that 
it was unlikely that the posterior nerve was damaged during 
the June 1991 surgery.  He stated that it was within the 
standard of care to cast a patient post heel spur excision in 
1991 and at the time of the report (November 1993), and that 
that decision was left up to the operating surgeon based on 
clinical findings.

The VA podiatrist also addressed the question of how a nerve 
injury to the toes could have occurred during or after 
surgery to the veteran's right heel.  The podiatrist found 
that it was possible, but not very common, to damage either 
the medial or lateral plantar nerves during heel spur 
surgery.  He indicated that there was a possibility of a pre-
existing neuroma of the heel or possible neuromas of the 
distal intermetatarsal nerves which may cause symptoms in the 
toes.

A VA examination was conducted in March 1995, during which 
the veteran reported having pain in the right foot if he left 
it uncovered, and experiencing pain to the knee when putting 
weight on the right foot.  The examiner did not then have 
access to the veteran's medical records, but found based on 
the information the veteran had provided that there was no 
reason why he should still be having pain from surgery 
performed several years earlier.  He also found that the 
veteran was suffering from hypersensitivity and probable 
somatic anxiety due to his foot problems.

The RO determined that the report of the March 1995 
examination was inadequate for rating purposes because the 
examiner did not have medical records to review in rendering 
an opinion, and another examination was provided in August 
1995.  The examiner then noted that following the June 1991 
surgery on both feet the veteran's right foot was placed in a 
soft cast for one to two weeks, following which a hard cast 
was applied for two to three weeks.  The veteran reported 
that after placement of the hard cast he had discomfort in 
the foot and felt that the cast was too tight.  He complained 
of chronic pain in the metatarsal region of both feet and 
numbness in the right foot, but did not report having any 
pain in the right heel.  He had taken codeine for two years, 
which did not totally alleviate his pain.

Physical examination revealed that the veteran had a normal 
gait, and that there was no swelling, discoloration, or other 
abnormality of the feet.  The range of motion of the ankles 
and the joints of the feet was normal.  The veteran reported 
having some hypesthesia along the plantar surface of the 
right foot, which did not follow a dermatomal pattern.  His 
complaints were then assessed as post-operative status for 
calcaneal spur of the right heel; post-operative status for 
Morton's neuroma of the left foot; psychological factors 
affecting the physical condition; and a history of 
depression.  

Based on review of the medical evidence of record and the 
veteran's extensive statements, which had been included in 
his medical chart, the examiner found that the veteran's 
symptoms represented symptom magnification.  The examiner 
stated that there was a strong psychological component 
involved, in that the veteran was extremely concerned about 
the treatment he had received and that he was developing 
somatization and symptom magnification as a result.  The 
examiner determined that the bilateral foot pain purportedly 
experienced by the veteran was related to psychological 
factors and somatization, and not related to the surgery on 
the right or left foot.

The veteran presented testimony at a hearing held at the RO 
in September 1996.  He testified that following the 1991 
surgery on his feet a walking cast was initially put on his 
right foot, which was followed by the placement of a 
fiberglass cast which he wore for one or two weeks and which 
was too tight.  He stated that due to pain, he went back to 
VA to have the cast removed and replaced, at which time a 
third cast was applied that he wore for about six weeks.  He 
also testified that he had been told by a VA doctor that 
there was something wrong with the foot, which he described 
as tarsal tunnel syndrome.  He further testified that he had 
been told by a VA employee and an orthopedic surgeon that a 
hard cast (fiberglass) should never have been applied 
following the type of surgery he underwent.  He also stated 
that the left foot was not casted but that a dressing was 
applied.  He testified that tarsal tunnel syndrome, plantar 
fasciitis, and tendonitis had been diagnosed after the June 
1991 surgery, but that he had not had those conditions prior 
to the surgery.

An additional VA examination was conducted in March 1998, 
pursuant to the Board's January 1997 remand.  The veteran 
then reported that following the June 1991 surgery he 
continued to have numbness in the left forefoot with pain at 
times.  He also reported that he had reduced sensation and 
pain in all of the toes and the middle of the right foot.  He 
did not report having pain in the right heel.  Examination of 
both feet revealed reduced sensation over all of the toes and 
the distal forefoot, but no other abnormalities, and an X-ray 
study of the feet was normal.

Following the examination the examiner determined that 
additional EMG/NCS studies of the right foot were necessary 
in order to determine whether there was evidence of nerve 
damage in the right foot.  He noted that prior studies had 
shown no evidence of denervation, although there was some 
evidence of a tarsal tunnel syndrome.  The veteran, however, 
refused to cooperate in having the additional testing 
conducted.

Based on review of the medical evidence the examiner provided 
the opinion that casting of the right foot did not cause the 
veteran's pain or problem with the right forefoot.  He noted 
that there was no evidence of any restricted motion in the 
toes, which would occur due to the contractures caused by 
compartment syndrome in the plantar aspect of the foot.  The 
examiner stated that plantar neuroma surgery was more 
commonly done from a dorsal incision, but that a plantar 
incision was not inappropriate.  He also stated that a post-
operative cast to support the tissues and lessen the 
discomfort following spur resection was not inappropriate.  
He found that the veteran could have a tarsal tunnel syndrome 
on the right, but the existence of such could not be 
determined without the EMG/NCS studies.  He stated that if 
the veteran did have tarsal tunnel syndrome, that disorder 
would not be a necessary consequence of the VA treatment.  
The examiner concluded that VA treatment did not result in 
additional disability to the right foot from casting nor to 
the left forefoot from the neuroma surgery.

There has been no subsequent medical evidence added to the 
file.  As noted above, the Board rendered a decision which 
was adverse to the veteran's claim in February 2001, the 
veteran appealed to the Court, the Court remanded the case to 
the Board based on VCAA considerations, and the Board on two 
occasions asked the veteran for additional evidence and 
argument.  No additional medical evidence has been submitted.  
In a letter dated in September 2002, the veteran, evidently 
by way of explanation as to why he had submitted no medical 
evidence in his favor, stated "there must be a hidden oath or 
silent agreement between [sic] all doctors not to testify 
against each other."

Pertinent law and regulations

38 U.S.C.A. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade.  As explained 
immediately below, the Board will apply the version most 
favorable to the veteran.

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.358 (2001).

The Board notes that the version of 38 C.F.R. § 3.358 that 
was in effect when the veteran's claim was initiated in 
February 1992 included a provision that compensation was 
payable for an increase in disability due to VA examination 
or treatment only if the additional disability was the result 
of fault or negligence on the part of VA.  38 C.F.R. § 3.358 
(1991).  The fault provision of the regulation was 
invalidated in a 1992 decision by the Court, which was 
subsequently affirmed by the Supreme Court.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom, Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom, Brown v. 
Gardner, 513 U.S. 115 (1994).  

The statute was subsequently amended in 1997 to require a 
finding of fault on the part of the health care providers in 
order for any resulting disability to be compensable.  
Departments of Veterans Affairs and Housing and Urban 
Development Appropriations Act of 1997, Pub. L. No. 104-204, 
§ 422a, 110 Stat. 2926 (1997) (codified at 38 U.S.C.A. § 1151 
(West Supp. 2002)).  The purpose of the amendment was, in 
effect, to nullify the Supreme Court's decision in Brown v. 
Gardner.  The amendment to the law applies, however, only to 
claims filed on or after October 1, 1997.  Because the 
veteran's claim was filed prior to October 1, 1997, his claim 
is properly adjudicated by applying the law in effect prior 
to the amendment.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 40-97 (1997).  The veteran's claim will, 
therefore, be adjudicated without application of the fault 
standard.

In Brown v. Gardner the Supreme Court held that VA's 
interpretation of 38 U.S.C. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization, examination, or treatment and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further held, 
however, that not every "additional disability" was 
compensable, and the validity of the remainder of 38 C.F.R. 
3.358 was not affected by the decision:

"We do not, of course, intend to cast any doubt on 
the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment 
. . . . VA's action is not the cause of the 
disability in those situations."  

Brown v. Gardner, 513 U.S. at 119, note 3.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A.§ 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that that not every additional disability is 
compensable.

Under 38 C.F.R. 3.358(c)(3) (2001), compensation is precluded 
where the disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim of compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  

Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization or medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment.  38 C.F.R. § 3.358 (2001).

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460, 464 (1999).

Standard of review

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1). A 
remand is meant to entail a critical examination of the 
justification for the decision." The Board's analysis has 
been undertaken with that obligation in mind.

The Board notes in passing that the joint motion for remand 
and the Court's May 11, 2001 order noted no specific defects 
in the Board's February 2001 decision, aside from concerns 
regarding the application of the VCAA.  The Board has 
addressed the VCAA at some length above.  The Board 
additionally observes that no additional medical evidence has 
been added to the record since its February 2001 decision. 

It appears that the veteran is not disputing that he had foot 
problems of long standing before June 1991 which were not 
amenable to conservative treatment and thus required surgery.  
In essence, he appears to contend that he has additional 
disability of both feet due to improper surgical technique 
(such as entering the foot from the bottom rather than the 
top) and improper post-surgical treatment (such as an ill-
fitting cast).

For the reasons that will be explained below, the Board finds 
that the preponderance of the evidence of record indicates 
that any additional disability in either foot following the 
June 1991 surgery is not a result of the VA surgical 
treatment.

Evaluation of the evidence

As it did in February 2001, the Board will briefly distill 
what it believes is evidence in favor of the veterans' claims 
and evidence which is against the claim. 

(i.) Evidence in favor of the claims

In support of the veteran's claims he himself has provided 
testimony and argument to the effect that an etiological 
relationship exists between his currently claimed bilateral 
foot disabilities and VA surgery performed in 1991 and/or VA 
treatment provided subsequently.  However, it well-
established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In support of his claim, the veteran has also indicated that 
he was told by an orthopedic surgeon that the operation on 
his left foot should have been performed from the top and not 
the bottom of the foot.  The veteran also stated that the 
doctor commented that as for the right foot, operations to 
remove heel spurs were very common and there was no need to 
place a hard cast on the right foot and leg.  He indicated 
that statements to the same effect were made in February 1993 
by a nurse, who was an administrative officer for surgical 
services at the VAMC in Dallas, Texas.   

In summary, the evidence in favor of the veteran's claim 
consists of his own statements, including recitations of 
alleged conversations with others, in which he alleges an 
increase in foot disability due to VA medical treatment.  

(ii.)  Evidence against the claims

The clinical evidence in this case reflects that pathology 
and pain was present in both feet prior to the June 1991 
surgery, and the veteran does not appear to contend 
otherwise.  Spurring of the right heel was shown, evidently 
exacerbated by a work-related injury in May 1991, as was 
neurological symptomatology of the left foot, diagnosed as 
Morton's neuroma and plantar fasciitis of the left foot.  

Because the veteran's bilateral foot problems did not respond 
to conservative treatment, in June 1991 the veteran underwent 
surgery on both feet at the VAMC in Loma Linda, California in 
attempt to correct these problems.  The operative report 
indicated that there were no complications and that the 
veteran left the operating room in a satisfactory good 
condition.

Post-surgery VA medical records document various complaints 
of the veteran with respect to his feet.  In July 1991 the 
veteran complained of numbness of the toes on the right foot 
following the placement of the second cast.  In February 
1992, the veteran complained of pain on the plantar surface 
of the foot.  In March 1992, he complained of left foot pain 
and numbness of the right foot.  The veteran has continued to 
complain of bilateral foot problems.  

Post-surgery medical reports document little, if any, 
objectively demonstrated foot pathology.  X-ray films of the 
feet taken in March 1992 were negative.   A VA MRI of the 
feet performed in July 1992 was essentially negative. During 
VA examinations conducted in 1992, 1995, and in 1998, no 
diagnosis of a left foot disability was made and only a 
possible diagnosis of tarsal tunnel syndrome of the right 
foot was made.  X-rays of the veteran's feet in August 1995 
and in March 1998 were negative.  

The Chief of the VA Podiatry Section reviewed the records 
pertaining to the surgery and treatment and found that the 
medical care provided to the veteran before, during, and 
following the surgery was appropriate.  The podiatrist found 
that had a nerve been injured in the June 1991 surgery, it 
would not have resulted in the type of complaints that the 
veteran had made.  The podiatrist also found that the surgery 
to the right heel could not have resulted in tarsal tunnel 
syndrome, because the nerve that would result in such a 
disorder was located proximal to the area being excised in 
the heel spur resection.

Of record is a report of a 1995 VA examination, during which 
no abnormal findings were identified except for some 
hypesthesia along the plantar surface of the right foot.  The 
VA examiner in August 1995 determined that the veteran's 
complaints were the product of symptom magnification and 
somatization due to psychological factors, not the foot 
surgery.  

Pursuant to the Board's January 1997 remand, in March 1998, 
following a physical examination of the veteran and a review 
of his medical records, a VA examiner concluded that VA 
treatment did not result in additional disability to the 
right foot from casting nor to the left forefoot from the 
neuroma surgery.  Based on review of the medical evidence, 
the examiner in March 1998 provided the opinion that casting 
of the right foot did not cause the veteran's pain or problem 
with the right forefoot; that plantar neuroma surgery could 
be done from a dorsal or plantar incision; that a post-
operative cast following spur resection was not 
inappropriate; and that the VA surgical treatment did not 
result in any additional disability to either foot.  

Discussion

As noted above, in order for a § 1151 claimant to prevail, 
three elements must be met: (1) evidence of a current 
disability; (2) evidence of incurrence (which is not 
applicable in this case) or aggravation of an injury or 
disease as the result of VA hospitalization or treatment; and 
(3) medical evidence of a nexus between the asserted injury 
or disease and the current disability.  See Jones v. West, 
supra.

With respect to Jones element (1), the veteran has complained 
of pain and reduced sensation in both feet.  The medical 
evidence indicates that there are subjective complaints of 
numbness and pain of the veteran's left foot without any 
evidence of underlying pathology, despite extensive physical 
examinations and diagnostic studies.  A diagnosis of possible 
tarsal tunnel syndrome of the right foot was made in March 
1998.  However, the veteran refused an EMG which had been 
scheduled by the examiner in order to determine whether 
tarsal tunnel syndrome in fact existed.   
  
In short, there is little recent medical evidence of current 
foot pathology, particularly with respect to the left foot.  
However, for the purposes of this decision with Board finds 
that sufficient evidence is of record which documents that a 
current disability exists in both feet.  Jones element (1) 
has therefore been met.  

With respect to Jones element (2), the competent medical 
evidence of record shows that there was no increase in 
disability as a result of the June 1991 surgical treatment.  
Medical evidence shows that the veteran had pain in the feet 
for at least a year prior to the June 1991 VA surgical 
treatment.  The contemporaneous medical records, including 
the operation report, show that no complications occurred 
during or subsequent to the surgery.

The medical evidence appears to support the proposition that 
the veteran's reported symptoms of pain and numbness in the 
left foot are precisely the same as the symptoms which 
existed prior to the 1991 surgery.  There is no indication of 
aggravation of such symptoms contained in the medical 
evidence.  
The veteran has undergone multiple physical examinations by 
VA and private physicians, none of which have revealed any 
objective clinical findings or evidence of functional 
limitations in the feet.  The VA examiner in August 1995 
determined that the veteran's complaints were the product of 
symptom magnification and somatization due to psychological 
factors and not the foot surgery.  

Inasmuch as pain and numbness are the very same symptoms 
which the veteran complained of in the left foot prior to the 
1991 surgery, there is no evidence of additional disability 
subsequent to or as a result of that surgery or subsequent VA 
treatment.  With respect to the right foot, the evidence 
reflects that prior to right foot surgery, the veteran 
experienced pain and right heel problems which resolved after 
the surgery, but that new symptomatology of the right foot, 
manifested by numbness, was complained of following the 
surgery.  As noted above, in August 1995, this was attributed 
by an examining physician to symptom magnification.  

The only evidence of record that indicates that the June 1991 
surgery resulted in an increase in foot disability consists 
of the veteran's statements.  He has submitted numerous 
statements and hearing testimony to the effect that the June 
1991 surgical treatment caused a significant increase in 
disability in both feet.  Although the Board is obligated to 
consider such statements, it finds them to be self-serving 
and places little weight on them. See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [although the Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements]. 

In light of the entire evidence of record, the Board finds 
that the veteran's statements concerning an increase in 
disability after the June 1991 surgery are not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) [the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence].

As a lay person the veteran is competent to provide evidence 
of observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  He is not, however, competent to provide 
evidence of a medical diagnosis, or to relate a disorder to a 
given cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In addition to his lack of credibility, his assertions that 
the June 1991 surgery resulted in increased foot disability 
and that any current impairment, however diagnosed, is 
related to that surgery are not, therefore, probative of an 
increase in disability or a causal connection between any 
currently diagnosed disorder and the June 1991 surgical 
treatment.

The Board additionally observes that a VA podiatrist stated 
in the November 1993 report that it was possible, but not 
very common, to damage either the medial or lateral plantar 
nerves during heel spur surgery.  The podiatrist did not 
indicate that there was any damage to the nerves during or as 
a result of the June 1991 surgery.  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Moreover, the medical evidence, including an 
EMG/NCS did not indicate that the veteran has suffered damage 
to the plantar nerves.

In short, with respect to Jones element (2), evidence of 
aggravation, the Board concludes that the veteran's 
statements to that effect are outweighed by the objective 
medical evidence of record, which indicates that there was no 
increase in pathology of either foot following the June 1991 
surgery.

With respect to Jones element (3), medical nexus evidence, 
the August 1995 VA examiner stated that the veteran's 
bilateral foot pain was not related to surgery on the right 
or left foot.  The March 1998, following a physical 
examination of the veteran and a review of his medical 
records, a VA examiner concluded that VA treatment did not 
result in additional disability to the right foot from 
casting nor to the left forefoot from the neuroma surgery.  
In addition, in November 1993 the Chief of the VA Podiatry 
Section reviewed the records pertaining to the surgery and 
treatment and found that the medical care provided to the 
veteran before, during, and following the surgery was 
appropriate.

In sum, with respect to the veteran's specific arguments that 
his current right foot problems resulted from an improperly 
placed cast and that his left foot problems were caused by 
improperly performed surgery, the medical opinions of record 
provide no support for those arguments and indeed come to 
contrary conclusions.
Because the opinions of the Chief of the VA Podiatry Section 
and the examiners in August 1995 and March 1998 were based on 
review of the medical evidence of record and were supported 
by rationale based on medical principles, they are highly 
probative.  There is no medical evidence to the contrary.

As discussed above, the veteran has been accorded ample 
notice and opportunity to present medical evidence concerning 
aggravation of the pre-existing bilateral foot disabilities 
due to the June 1991 VA surgery.  He has not done so, in 
essence alleging conspiracy within the medical profession.  
The veteran has, however, reported conversations he 
purportedly had with unnamed health care providers.

The veteran has reported having been told by a private 
orthopedist that the operation on his left foot should have 
been performed from the top and not the bottom of the foot, 
and that there was no need to place a hard cast on the right 
foot following the heel spur resection.  According to the 
veteran's own April 1997 report, he ran into an unnamed 
physician while he was employed as a night watchman in an 
office building.  According to the veteran, he came upon the 
physician when he was leaving his office one night, solicited 
an opinion as to his VA medical treatment, and the physician 
obliged with criticisms of VA's handling of his bilateral 
foot problem.  

Setting aside the rather unusual circumstances in which the 
purported medical opinion was allegedly obtained, it is clear 
that it was not obtained during the course of any documented 
medical examination or treatment.  It is now well-established 
that a medical opinion which is based merely upon reliance on 
unsupported history furnished by a claimant has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  See 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

The veteran has not provided a medical report from that 
orthopedist, and has not even been able to identify the 
physician.  His assertions of what he has been told by a 
physician, in the absence of actual medical evidence from the 
physician, is too tenuous to be probative.  The Court has 
held that any connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it is through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to constitute 
"medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996). The Board places no weight of probative value on that 
statement.  

The Board further notes in passing that as discussed above, 
medical evidence from VA physicians indicates that proper 
procedure for the removal of a neuroma could be done from the 
dorsal or plantar aspect of the foot, that casting of the 
foot following spur resection is appropriate, and that 
casting of the right foot would not cause the symptoms 
reported by the veteran.

With respect to any purported statement allegedly made to the 
veteran by a R.N. administrative officer who worked for VA, 
setting aside the rather curious fact that this purported 
opinion against VA's interest was made by a VA employee 
during a time that the veteran had filed a tort claim against 
VA pertaining to the 1991 medical treatment, Reonal also 
applies.  In addition, there is no evidence that the R.N. had 
such medical expertise which would enable her to comment on 
surgical techniques and medical treatment modalities.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Additionally, with respect to the statements reportedly made 
to the veteran by both the doctor and the R.N. administrative 
officer, these statements addressed alleged fault on the part 
of VA, which as discussed above is not for consideration 
here, and are not pertinent to the matter of whether 
additional disability of either or both feet was sustained as 
a result of VA surgery or subsequent treatment.   

In short, the veteran has submitted no competent medical 
nexus evidence.  As discussed by the Board above, his own 
opinions carry no weight of probative value.  See Espiritu, 
supra.  Moreover, his statements as to what unnamed health 
care providers allegedly told him are similarly lacking in 
probative value.  See Reonal and Robinette, supra.     There 
is of record, moreover, competent medical opinions which 
indicate that there is no relationship between, the June 1991 
surgery and the bilateral foot disability claimed  by the 
veteran. 

Conclusion

In summary, the medical evidence of record indicates that 
there was no increase in disability due to the June 1991 
bilateral foot surgery.  The veteran's statements to the 
contrary are not probative of whether there was an increase 
in his foot disability following the June 1991 VA surgical 
treatment, or whether any current foot disorder is related to 
the surgical treatment.  The Board finds, therefore, that the 
preponderance of the probative evidence shows that the 
veteran did not incur an increase in disability of the left 
or right foot as the result of the VA surgical treatment in 
June 1991, and that there is no evidence of a causal 
connection between any current foot disability and the 
surgical treatment.  Jones elements (2) and (3) have not been 
met.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery on the right or left 
foot at a VAMC in June 1991.







CONTINUED ON NEXT PAGE


ORDER

The claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for disability resulting from surgery on the 
right foot at a VAMC in June 1991 is denied.

The claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for disability resulting from surgery on the 
left foot at a VAMC in June 1991 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

